Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on June 10, 2022 and amendment after final filed June 10, 2022 has been entered.  Claims 2-3, 8 were canceled and claim 1 was amended. Claims 1, 4-7 and 9-14 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claims 1, 4-7, 9-11 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claim 4 is withdrawn in view of amendment of the claims filed June 10, 2022.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of cancelation of claim 8 in the amendment filed June 10,  2022.


The rejection of claims 1, 4-6, 9-10 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of the claims and Applicant’s arguments filed June 10, 2022. 

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 9-10  are/remain rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2, cited previously) in view of Gilloteau (J. Dairy Sci. 92:1038–1049, 2009, cited previously) and Kuang (US20180161292 A1, priority date 12-12-2016, cited previously).
Kanwar teaches a composition comprising milk fat and lactoferrin (see claim 14).  Kanwar further discloses wherein the milk fat comprises 3-5% butyric acid (see claim 24).  Thus, the composition of Kanwar disclosing a composition comprising lactoferrin as the anti-tumor agent and butyric acid as a milk fat.  Regarding claim 4, Kanwar teaches wherein the formulations are pharmaceutical formulations (see abstract, last three lines).  Kanwar teaches that the diet comprising lactoferrin had .025, 0.25 and 2.5% of the diet or 0.1, 1 or 10 g of Lactoferrin per 2 kg of diet (see paragraph 0415).  Kanwar teaches that the butyric acid amount is in the range of 3-5% and the examples was 3.6% (see Table 1) which is substantially the same as normal bovine milk (see page 33, line 22).  Regarding claims 9-10, Kanwar teaches wherein the dosage form can be administered orally as a powder or liquid (see paragraph 0174).  
Kanwar is silent to wherein the butyric acid is sodium butyrate (the salt form) or specifically wherein the butyrate/lactoferrin is at a ratio of at least 2:1 or higher.  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159).
However, Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric
acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more
stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).
Kuang teaches nutritional formulations comprising dietary butyrate (see claim 1) and lactoferrin (see paragraph 0193).  Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14).  Kuang teaches that the dietary butyrate includes sodium butyrate (see paragraph 0067 ad claim 6).  Kuang further teaches that sodium butyrate is a result effective variable (see paragraph 0329, last seven lines).
It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.
Furthermore, it would have been obvious to try the salt form of butyric acid, sodium butyrate.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007). The “problem” facing those in the art was to determine which form of butyric acid to use (including salts thereof), and there were a limited number of methodologies available to do so, for example known butyric acid salts used for therapeutic purposes including sedum butyrate and calcium butyrate. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using sodium butyrate as a source of butyric acid given that it is known in the art for that purpose and is more stable than butyric acid.
Furthermore, regarding the amounts of sodium butyrate (2 mg to 5 gram and 10 mg to 1 g, claims 5, 7) and lactoferrin (5 mg to 5 gram and 100 mg to 2000 mg, claim 7) and the ratio of the two found in instant claims 1 and 7), as stated above, Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14) in nutritional formulations and Kanwar teaches about 10 grams to about 200 grams of milk fat or a milk fat analogue and from about 0.25 grams to about 5 grams of the one or more anti-tumour agents (see page 11, lines 35-26, lactoferrin is the preferred anti-tumor agent, see lines 13-17, page 11).  The 10 grams to 200 grams of milk fat would comprise about 250 mg-5 grams of butyric acid/butyric acid salt Na-butyrate and the anti-tumor agent lactoferrin would be in the range of 0.25 grams to 5 grams.  The ranges of lactoferrin and butyric acid/salt overlap with the ranges of instant claims 5-7.  The claimed method claims Sodium butyrate in an amount of 10 mg-1 grams and lactoferrin in the amount of 100 mg to 2 grams, which overlaps with the range of Kanwar and Kuang given that Kanwar teaches 250 mg-5 grams of butyric acid (which encompasses salts thereof) and lactoferrin in the range of 0.25 grams to 5 grams and Kuang teaches a range of 0.1 to 300 mg of sodium butyrate.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.  Regarding the ratio of equal to or greater than 2, it would have been obvious to optimize with the ranges found in the prior to achieve optimal therapeutic effectiveness (which a ratio of 2:1 of butyrate/lactoferrin would be encompassed within the ranges of the prior art).  For example a 3.6% butyrate to a .25% lactoferrin ratio (as taught by Kanwar) would be greater than 2.

Response to Applicant’s Arguments
Applicants have unexpectedly found that when the weight ratio between the sodium butyrate amount and lactoferrin amount is greater than or equal to about 2, the solubility of lactoferrin in aqueous solution resulted to be indeed surprisingly improved. The claimed composition therefore provides for unexpected and surprisingly advantageous results since the combined use of sodium butyrate and lactoferrin allows a better solubilization of lactoferrin in water (e.g., specification page 4, lines 19-24, page 8, lines 18-22, and Example 2). Solutions containing equal amounts of lactoferrin, not added with sodium butyrate, showed instead the lack of dissolution of the same, which remained as a completely undissolved body in suspension.
Applicant’s arguments have been fully considered but not found persuasive.  More information is needed to determine whether it is actually the ratio of the amount of sodium butyrate to lactoferrin that is the reason for dissolution of lactoferrin.  For example, it is unclear what the volumes were for each component and what solutions each component were in.  If a greater volume is added to the lactoferrin (which also had a different carrier or solvent) this could be the reason for dissolution.  However, no information is given regarding how the experiment was performed.    MPEP 716.02 "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Furthermore, MPEP 716.02 states that “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.”  Instant claim 1 encompasses any ratio greater than 2, the data found in Example 2 is not sufficient to show that the effect would be achieved at any ratio greater than two.

Applicant maintains that “Kanwar is silent on a composition including lactoferrin and sodium butyrate (see i.e., Final Office Action page 7, second paragraph "Kanwar is silent to wherein the butyric acid is sodium butyrate (the salt form))".   Kanwar does not therefore describe the salt of butyric acid being sodium butyrate, even less its combination with lactoferrin.  Kanwar is also silent on the limitation that in the claimed composition the weight ratio between the sodium butyrate amount and lactoferrin amount is greater than or equal to about 2, and most importantly does not even remotely suggest the increase of the solubility of lactoferrin deriving from such weight ratio. Gilloteau describes that Na-butyrate supplementation in calves promotes the growth and improvement of the GI tract. Gilloteau, however, is completely silent with regard to lactoferrin and with regard to the composition presently claimed. Kuang describes that additional components, and not just lactoferrin, can be added to the nutritional composition, i.e., infant formula (e.g., paragraph [0063], butyrate compounds complexed with chitosan or cyclodextrins (e.g., paragraphs [0066] - [074], enriched lipid fraction (paragraphs [0075]- [0090]). Moreover, neither of Gilloteau, Kuang, or Chemproagedcare describes a weight ratio between the sodium butyrate amount and lactoferrin amount greater than or equal to about 2.
Applicant’s arguments have been fully considered but not found persuasive.   It is the combination of Kanwar and Gilloteau that teach and provide the motivation of use the sodium salt of butyric acid.  Kanwar does teach that the fatty acids can be in salt form (see paragraph 0159) which contributes to the reasonable expectation of success.  Guilloteau teaches Na-butyrate supplementation in calves for promoting growth and improvement of the GI tract.  Guilloteau teaches that “In animal studies and in practice, salts of butyric acid (Na-butyrate or Ca-butyrate) are often used instead of butyric acid itself because the salts are more stable and less odorous (see abstract, see page 1039, second paragraph, lines 15-18).  It would have been obvious before the effective date of the claimed invention to use the salt form of butyric acid (sodium butyrate) in the formulation of Kanwar.  One of ordinary skill in the art would have been motivated to do so given that Sodium butyrate is less odorous and more stable than butyric acid.  There is a reasonable expectation of success given that salt forms of the fatty acids were taught by Kanwar and sodium butyrate is commonly used in place of butyric acid due to its enhanced stability.
Regarding the amounts of sodium butyrate (2 mg to 5 gram and 10 mg to 1 g, claims 5, 7) and lactoferrin (5 mg to 5 gram and 100 mg to 2000 mg, claim 7) and the ratio of the two found in instant claims 1 and 7), as stated above, Kuang teaches .1 mg to 300 mg of dietary butyrate (see claim 14) in nutritional formulations and Kanwar teaches about 10 grams to about 200 grams of milk fat or a milk fat analogue and from about 0.25 grams to about 5 grams of the one or more anti-tumour agents (see page 11, lines 35-26, lactoferrin is the preferred anti-tumor agent, see lines 13-17, page 11).  The 10 grams to 200 grams of milk fat would comprise about 250 mg-5 grams of butyric acid/butyric acid salt Na-butyrate and the anti-tumor agent lactoferrin would be in the range of 0.25 grams to 5 grams.  The ranges of lactoferrin and butyric acid/salt overlap with the ranges of instant claims 5-7.  The claimed method claims Sodium butyrate in an amount of 10 mg-1 grams and lactoferrin in the amount of 100 mg to 2 grams, which overlaps with the range of Kanwar and Kuang given that Kanwar teaches 250 mg-5 grams of butyric acid (which encompasses salts thereof) and lactoferrin in the range of 0.25 grams to 5 grams and Kuang teaches a range of 0.1 to 300 mg of sodium butyrate.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.  Regarding the ratio of equal to or greater than 2, it would have been obvious to optimize with the ranges found in the prior to achieve optimal therapeutic effectiveness (which a ratio of 2:1 of butyrate/lactoferrin would be encompassed within the ranges of the prior art).  For example a 3.6% butyrate to a .25% lactoferrin ratio (as taught by Kanwar) would be greater than 2.

Claims 1, 4-7, 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over Kanwar (WO2008140335 A2, cited previously) in view of Gilloteau (J. Dairy Sci. 92:1038–1049, 2009, cited previously) and Kuang (US20180161292 A1, priority date 12-12-2016, cited previously) as applied to claims 1, 4-7 and 9-10 above, in further view of Chemproagedcare (https://www.chemproagedcare.com.au/packing/sachet-packaging-system, published online 2015, cited previously).
The teachings of Kanwar in view of Gilloteau and Kuang are described in the above rejection.  Kanwar is silent to wherein the formulation is in the form of a sachet.
Kanwar does teach multiple single dose forms including tablets and capsules (see paragraphs 0174-0174).
Chemproagedcare teaches that sachet packaging is beneficial in that it “Medication in each sachet is easily identifiable and individually labelled and supplied in multi-dose sachets dispensed in a continuous roll; Medications are dispensed directly from the sachet; Crush directly in sachet; Less handling - reduces cross contamination; Flexibility to tailor sachets to individual Facility requirement; Regular packed medication provided weekly; Sachets are recyclable and environmentally friendly”.
It would have been obvious before the effective date of the claimed invention to package the formulation of Kanwar in view of Gilloteau and Kuang  in a single dose sachet for administration.  One of ordinary skill in the art would have been motivated to do so given that single dose sachets are a safe way of administering single use dosages to patients, reduce contamination via less handling and are environmentally friendly.  There is a reasonable expectation of success given the sachets are commonly used to administer single dosage forms of a variety of therapeutics.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to claim “wherein the weight ratio between the sodium butyrate amount and lactoferrin amount is greater than or equal to about 2”.  Claim 5 which is ultimately dependent on claim 1 claims “wherein the amount of sodium butyrate is in the range of 2 mg to 5 grams”.  Claim 7 (which is dependent on claim 5) claims “wherein the sodium butyrate is in the range of 10 mg to 1000 mg and lactoferrin in the range of 100 mg to 2000 mg”.  However, the ranges of each component are not consistent with amended claim 1 which requires at least a ratio of 2:1 or higher of butyrate/lactoferrin.  There is no concentration of lactoferrin in the range of 100 mg to 2000 mg that would meet the limitations of a 2:1 ratio of butyrate to lactoferrin with the entire range of butyrate.  For example, at 10 mg, there is not amount in the range of 100 mg to 2000 mg that would meet the ratio.  Applicant should clarify this point of confusion.
Claim 5 recites the limitation "salt and/or ester of butyric acid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 was amended to claim “wherein the weight ratio between the sodium butyrate amount and lactoferrin amount is greater than or equal to about 2”.  Claim 5 which is ultimately dependent on claim 1 claims “wherein the amount of sodium butyrate is in the range of 2 mg to 5 grams”.  Claim 7 (which is dependent on claim 5) claims “wherein the sodium butyrate is in the range of 10 mg to 1000 mg and lactoferrin in the range of 100 mg to 2000 mg”.  However, the ranges of each component are not consistent with amended claim 1 which requires at least a ratio of 2:1 or higher of butyrate/lactoferrin.   This limitation found in instant claim 7 broadens the scope of the composition of instant claims 4 and ultimately 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654